Summary of Jones Soda Co. 2009 Bonus Plan For Executive Officers

Applicability; Effective Date. The 2009 bonus plan (the “2009 Bonus Plan”)
applies to Joth Ricci (the Chief Operating Officer of Jones Soda Co. (the
“Company”) until May 1, 2009, and thereafter its President and Chief Executive
Officer) and Michael O’Brien (the Company’s Chief Financial Officer) and is
effective for the fiscal year 2009 performance period.

Components. There are two components to the 2009 Bonus Plan:



•   An objective component based on achievement of key performance indicators
relating to the Company’s operating plan (“KPIs”) that accounts for 75% of the
possible bonus at target, and



•   A subjective component, payable at the sole discretion of the Company’s
Compensation and Governance Committee (the “Committee”) based upon such factors
as the Committee deems appropriate with respect to each executive officer, that
accounts for 25% of the possible bonus at target.

Objective Component Bonus Payouts—Achievement of Key Performance Indicators.
Depending on the level of achievement for each KPI, executives may receive
between 0% and 100% of the target amount allocated to achievement of each KPI,
as follows:



•   Higher than 8% variance from target yields 0% of the bonus payment assigned
to the applicable KPI



•   6-8% variance from target yields 20% of the bonus payout assigned to the
applicable KPI



•   4-5.99% variance from target yields 40% of the bonus payout assigned to the
applicable KPI



•   2-3.99% variance from target yields 60% of the bonus payout assigned to the
applicable KPI



•   0.01-1.99% variance from target yields 80% of the bonus payout assigned to
the applicable KPI



•   0% variance from target (or performance better than target by any amount)
yields 100% of the bonus payout assigned to the applicable KPI

The fiscal year 2009 KPIs establish targets in each of the following areas, and
each area is weighted as provided below:

          Area   Weight
Cash balance at fiscal year end
    25 %
Net income (loss)
    15 %
Operating expenses
    10 %
Average inventory on hand
    10 %
Four brand development goals
  10% (each individual goal is weighted at 2.5%)
Annual gross margin
    5 %

Target Bonus. Each executive’s target bonus under the 2009 Bonus Plan is set at
40% of the bonus potential contemplated in that executive’s employment
agreement, so that Mr. Ricci’s target bonus is 40% of his annual base salary and
Mr. O’Brien’s target bonus is 14% of his annual base salary.

Administration. In all cases, payout will be made only if the executive is
continuously employed through December 31, 2009, subject to the Committee’s sole
discretion to determine whether any portion of the bonus will be paid in the
event of an executive’s termination of service prior to that date.

The Committee, in its sole discretion, may (a) eliminate, increase or reduce the
bonus payable to any executive above or below that which otherwise would be
payable under the payout formula, including the reduction or elimination of
payouts based on the achievement of KPIs and (b) modify or terminate the 2009
Bonus Plan at any time.

Payment of bonuses, if any, under the 2009 Bonus Plan shall be made as soon as
practicable after December 31, 2009, but shall be paid no later than March 15,
2010. Each bonus shall be paid in cash in a single lump sum, subject to payroll
taxes and tax withholding.
Each bonus that may become payable under the 2009 Bonus Plan shall be paid
solely from the general assets of the Company. Nothing in the 2009 Bonus Plan
should be construed to create a trust or to establish or evidence any
executive’s claim of any right to payment of a bonus other than as an unsecured
general creditor with respect to any payment to which an executive may be
entitled.

